Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 14, 2006, which granted defendants’ motion for summary judgment dismissing the amended complaint, unanimously affirmed, without costs.
Plaintiff’s cause of action for fraud was defective inasmuch as he failed to specify the misrepresentations on which he relied to his detriment (CPLR 3016 [b]; see Modell's N.Y. v Noodle Kidoodle, 242 AD2d 248, 249-250 [1997]). Even assuming defendants made misrepresentations to plaintiff regarding the progress his son Cody was making in school, in light of the evidence in the school reports that Cody was struggling academically, plaintiff’s reliance on such misrepresentations would not have been reasonable. The court also properly determined that plaintiffs damages, if any, were not a result of any alleged misrepresentation of defendants, but rather related to plaintiffs improper cause of action for educational malpractice, which the court had previously dismissed (see generally Torres v Little Flower Children’s Servs., 64 NY2d 119 [1984], cert denied 474 US 864 [1985]).
*417We have considered plaintiffs remaining contentions and find them unavailing. Concur—Andrias, J.E, Nardelli, Buckley and Catterson, JJ.